UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 16-2239


CHRIS W. TAYLOR, for himself and all others similarly situated; WILLIAM G.
HARRISON, SR.; CATHY HORTON HUNT; SHARON SOUTHWOOD;
DORMAN BEASLEY; BRENDA BEASLEY,

                   Plaintiffs - Appellants,

            and

LINDA SHERYL LUCAS,

                   Plaintiff,

            v.

LEE W. BETTIS; PAT LEIGH PITTMAN; JOANNE K. PARTIN; ROBERT L.
EMANUEL; STEPHEN A. DUNN; RAYMOND E. DUNN, JR.; EMANUEL &
DUNN, PLLC, a North Carolina professional limited liability company and 18
U.S.C. 1961(4) association-in-fact; BETTIS DUNN & DUNN, a North Carolina
general partnership and 18 U.S.C. 1961(4) association-in-fact; W. ANDREW
ARNOLD; LAW OFFICES OF W. ANDREW ARNOLD PC, a South Carolina
corporation and 18 U.S.C. 1961(4) association-in-fact,

                   Defendants - Appellees,

            and

CCDN, LLC., a Nevada limited liability company and 18 U.S.C. 1961(4)
association-in-fact; LEGAL DEBT CURE, LLC, a Nevada limited liability
company and 18 U.S.C. 1961(4) association-in-fact; R.K. LOCK &
ASSOCIATES, d/b/a CCDN, LLC., or The Credit Collections Defense Network,
an Illinois sole proprietorship and 18 U.S.C. 1961(4) association-in-fact; JEN
DEVINE; ROBERT K. LOCK, JR.; COLLEEN LOCK; PHILIP M. MANGER; S.
JOHN HAGENSTEIN; THE CREDIT CARD SOLUTION, a Texas sole
proprietorship and 18 U.S.C. 1961(4) association-in-fact; ROBERT M. LINDSEY;
BARRISTER LEGAL SERVICES PC, an Illinois corporation and 18 U.S.C.
1961(4) association-in-fact; RICHARD JUDE WASIK; RICHARD D. RUSS;
ERNEST GREG BRITT, JR.; R&G MARKETING, a Florida general partnership
and 18 U.S.C. 1961(4) association-in-fact; EXCELL MARKETING LLC, a Florida
limited liability company and 18 U.S.C. 1961 (4) association-in-fact; RODNEY
EMIL BRISCO; DEBT JURISPRUDENCE INC., a Missouri corporation and 18
U.S.C. 1961(4) association-in-fact; AEGIS CORPORATION, a Missouri
corporation and 18 U.S.C. 1961(4) association-in-fact; M. DAVID KRAMER;
MARCIA M. MURPHY; TRACY WEBSTER,

                     Defendants.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Fox, Senior District Judge. (7:09-cv-00183-F; 7:09-cv-00081-F)


Submitted: June 27, 2017                                          Decided: July 14, 2017


Before KING, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher W. Livingston, White Oak, North Carolina, for Appellants. Philip A.
Collins, BAILEY & DIXON, LLP, Raleigh, North Carolina; Melody J. Jolly, Patrick M.
Mincey, CRANFILL SUMNER & HARTZOG LLP, Wilmington, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Appellants appeal the district court’s orders granting the Arnold Defendants’

motion to dismiss, granting the E&D Defendants’ motion for judgment on the pleadings,

granting default judgment against other defendants and awarding damages, and entering

final judgment. We have reviewed the record and find no error. As to their argument for

sevenfold damages, Appellants merely repeat the argument they raised to the district

court, but have failed to identify any error in the district court’s consideration of

appropriate damages. As to the remainder of Appellants’ arguments, we affirm for the

reasons stated by the district court. Taylor v. Bettis, Nos. 7:09-cv-00183-F; 7:09-cv-

00081-F (E.D.N.C. Sept. 30, 2013; Mar. 27, 2014; Apr. 7, 2016; Sept. 26, 2016). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                          3